Case 3:17-cv-00209-BRM-LHG Document 191 Filed 07/13/20 Page 1 of 11 PageID: 7110




  SEEGER WEISS LLP
  CHRISTOPHER A. SEEGER
  DAVID R. BUCHANAN
  JENNIFER R. SCULLION
  55 Challenger Road, 6th Floor
  Ridgefield Park, NJ 07660
  Telephone: 973/639-9100
  973/639-9393 (fax)
  CARELLA, BYRNE, CECCHI, OLSTEIN,
    BRODY & AGNELLO, P.C.
  JAMES E. CECCHI
  5 Becker Farm Road
  Roseland, NJ 07068
  Telephone: 973/994-1700
  973/994-1744 (fax)
  Co-Liaison Counsel and Executive Committee Members for the Class
  [Additional counsel appear on signature page.]

                       UNITED STATES DISTRICT COURT

                           DISTRICT OF NEW JERSEY
  In re NOVO NORDISK SECURITIES ) Master File No. 3:17-cv-00209-BRM-
  LITIGATION                    ) LHG
                                )
                                ) CLASS ACTION
  This Document Relates To:     )
                                )
         ALL ACTIONS.           )
                                )

   LEAD PLAINTIFFS’ UNOPPOSED MOTION TO APPROVE THE FORM
                 AND MANNER OF CLASS NOTICE




  4838-6776-4159.v1
Case 3:17-cv-00209-BRM-LHG Document 191 Filed 07/13/20 Page 2 of 11 PageID: 7111



          Lead Plaintiffs Central States Southeast and Southwest Areas Pension Fund,

  Lehigh County Employees’ Retirement System, Oklahoma Firefighters Pension and

  Retirement System, Boston Retirement System and Employees’ Pension Plan of the

  City of Clearwater (collectively, “Lead Plaintiffs”) in the above-captioned Litigation

  (“Litigation”) on behalf of themselves and all others similarly situated, respectfully

  move this Court, for an Order, pursuant to Rule 23 of the Federal Rules of Civil

  Procedure (“Rule 23”), approving: (i) the form of the Notice of Pendency of Class

  Action (“Notice”) (attached hereto as Exhibit A) and the Summary Notice of

  Pendency of Class Action (“Summary Notice”) (attached hereto as Exhibit B); and (ii)

  the method of notice procedures set forth below. Lead Plaintiffs also respectfully

  request that the Court appoint JND Legal Administration (“JND”) as Notice

  Administrator to supervise and administer the notice procedures.

          Counsel for the parties met and conferred, and Defendants do not oppose Lead

  Plaintiffs’ Motion.1 By providing Class members with fulsome dissemination of the

  Notice and Summary Notice and a full opportunity to exclude themselves from this

  action in advance of any adjudication on the merits, the proposed notice procedures

  comport with Rule 23 and protect Class members’ due process rights.




  1
    “Defendants” refers to Novo Nordisk A/S (“Novo” or the “Company”), Lars
  Rebien Sorensen, Jesper Brandgaard and Jakob Riis.


                                          -1-
  4838-6776-4159.v1
Case 3:17-cv-00209-BRM-LHG Document 191 Filed 07/13/20 Page 3 of 11 PageID: 7112




  I.      LEGAL STANDARDS
          On January 31, 2020, the Court entered an order certifying a class with respect

  to Lead Plaintiffs’ claims asserted under the Securities Exchange Act of 1934 (ECF

  No. 182), appointed Lead Plaintiffs as Class Representatives and Robbins Geller

  Rudman & Dowd LLP and Bernstein Litowitz Berger & Grossmann LLP as “Class

  Counsel.” The “Class” is defined as:

          All persons and entities that purchased or otherwise acquired Novo
          American Depository Receipts (“ADRs”) between February 3, 2015 and
          February 2, 2017, inclusive, and were damaged thereby. Excluded from
          the Class are: (i) Novo; (ii) any directors and officers of Novo during the
          Class Period and members of their immediate families; (iii) the
          subsidiaries, parents and affiliates of Novo; (iv) any firm, trust,
          corporation, or other entity in which Novo has or had a controlling
          interest ; and (v) the legal representatives, heirs, successors and assigns
          of any such excluded party.2

  Rule 23 states that “[f]or any class certified under Rule 23(b)(3) . . . the court must

  direct to class members the best notice that is practicable under the circumstances,

  including individual notice to all members who can be identified through reasonable

  effort.” Fed. R. Civ. P. 23(c)(2)(B). ‘“Rule 23 . . . accords considerable discretion to

  a district court in fashioning notice to a class.’” In re Prudential Ins. Co. of Am. Sales

  Practices Litig., 177 F.R.D. 216 (D.N.J. 1977) (quoting In re “Agent Orange” Prod.

  Liab. Litig., 818 F.2d 145, 168 (2d Cir. 1987)).3 A class notice must advise each

  2
     On March 17, 2020, the Third Circuit Court of Appeals denied Defendants’
  petition under Fed. R. Civ. P. 23(f) to appeal the Court’s January 31, 2020 order
  certifying the Class.
  3
     All citations and footnotes are omitted and emphasis is added unless otherwise
  noted.

                                             -2-
  4838-6776-4159.v1
Case 3:17-cv-00209-BRM-LHG Document 191 Filed 07/13/20 Page 4 of 11 PageID: 7113




  member that: (a) the court will exclude the member from the class if the member so

  requests by a specified date; (b) the judgment, whether favorable or not, will include
  all members who do not request exclusion; and (c) any member who does not request

  exclusion may, if the member desires, enter an appearance through counsel. See

  Greenfield v. Villager Indus., Inc., 483 F.2d 824, 830 (3d Cir. 1973). Moreover, Rule

  23(c)(2)(B) compliant notices must, in clear and concise, plain, easily understandable

  language, inform class members of: “(i) the nature of the action; (ii) the definition of

  the class certified; (iii) the class claims, issues, or defenses; (iv) that a class member

  may enter an appearance through an attorney . . .; (v) that the court will exclude from

  the class any member who requests exclusion; (vi) the time and manner for requesting

  exclusion; and (vii) the binding effect of a [later] class judgment on class members
  under Rule 23(c)(3).” See, e.g., In re Shop Vac. Mktg. & Sales Practices Litig., No.

  2380, 2016 U.S. Dist. LEXIS 69345, at *21 (M.D. Pa. May 26, 2016); Saini v. BMW

  of N. Am., LLC, No. 12-6105 (CCC), 2015 U.S. Dist. LEXIS 66242, at *29 (D.N.J.

  May 21, 2015).

  II.     THE PROPOSED NOTICE, SUMMARY NOTICE AND
          NOTICE PROCEDURES COMPORT WITH RULE 23
          The proposed procedures for giving notice to the Class here, which are

  comprised of direct notice via United States First-Class Mail, publication notice and

  website postings, will reach a wide number of potential members of the Class, and

  comply with the requirements of due process under Rule 23, constituting the best

  notice practicable under the circumstances. See, e.g., Krimes v. JPMorgan Chase

  Bank, N.A., No. 15-5087, 2017 U.S. Dist. LEXIS 79434, at *18-*19 (E.D. Pa. May 24,

                                            -3-
  4838-6776-4159.v1
Case 3:17-cv-00209-BRM-LHG Document 191 Filed 07/13/20 Page 5 of 11 PageID: 7114



  2017) (approving substantially similar notice procedures, including direct notice via

  United States First-Class Mail, publication notice and website postings). Lead

  Plaintiffs thus request that the Court: (i) appoint the firm of JND (the “Notice

  Administrator”) to supervise and administer the proposed notice procedures in

  accordance with the Proposed Order, filed concurrently herewith; and (ii) approve the

  following notice procedures, including the form of the Notice and Summary Notice:

                      (a)   Within 10 calendar days after the Court’s entry of an order

  approving the notice forms and processes, Novo’s securities transfer agent shall

  produce to the Notice Administrator in electronic searchable form and at no cost to the

  Class, a list of the names and addresses of all persons who purchased or otherwise

  acquired Novo ADRs during the Class Period (the “Transfer List”).

                      (b)   Within 25 calendar days after the Court’s entry of an order

  approving the notice forms and processes (the “Notice Date”), the Notice

  Administrator shall commence mailing, by United States First-Class Mail, the agreed-

  upon Notice, substantially in the form attached hereto as Exhibit A, to each purchaser

  or acquirer identified on the Transfer List. For all Notices returned as undeliverable,

  the Notice Administrator shall use its best effort to locate updated addresses.

                      (c)   The Notice Administrator shall also commence mailing the Notice

  by the Notice Date to brokerage firms, banks, institutions, investment funds,

  investment companies, investment advisors, investment portfolios, mutual fund trusts,


                                               -4-
  4838-6776-4159.v1
Case 3:17-cv-00209-BRM-LHG Document 191 Filed 07/13/20 Page 6 of 11 PageID: 7115



  mutual investment funds, investment managers and any other persons or entities who

  are or who claim to be nominees that purchased or otherwise acquired Novo ADRs

  during the Class Period, for the benefit of another person (the “Nominees List”). Such

  nominees shall be requested to either: (a) within seven calendar days of receipt of the

  Notice, request from the Notice Administrator sufficient copies of the Notice to

  forward to all such beneficial owners and within seven calendar days of receipt of

  those Notices forward them to all such beneficial owners; or (b) send a list of the

  names and addresses of such beneficial owners to the Notice Administrator within

  seven calendar days after receipt of the Notice or other communication from the

  Notice Administrator, in which case the Notice Administrator shall promptly mail the

  Notice to such beneficial owner. Nominees who elect to send the Notice to their

  beneficial owners shall send a statement to the Notice Administrator confirming that

  the mailing was made and shall retain their mailing records for use in connection with

  any further notices that may be provided in the Litigation. Upon full and timely

  compliance with these directions, such nominees may seek reimbursement from the

  Notice Administrator of their reasonable expenses actually incurred by providing the

  Notice Administrator with proper documentation supporting the expenses for which

  reimbursement is sought. Any disputes with respect to the reasonableness or

  documentation of expenses incurred shall be subject to review by the Court.




                                           -5-
  4838-6776-4159.v1
Case 3:17-cv-00209-BRM-LHG Document 191 Filed 07/13/20 Page 7 of 11 PageID: 7116



                      (d)   By the Notice Date, the Notice Administrator shall establish a

  website for the Litigation, www.NovoNordiskSecuritiesLitigation.com, from which

  Class members may access copies of the Notice and other relevant Court documents

  and view answers to frequently asked questions.

                      (e)   Within 10 calendar days after the Notice Date, the Notice

  Administrator shall cause the Summary Notice to be published on one occasion in The

  Wall Street Journal and Investor’s Business Daily, and posted in a press release over

  BusinessWire, a national newswire service.

                      (f)   The Notice and Summary Notice shall notify potential members of

  the Class of the existence of this Litigation and direct them to the Litigation website,

  www.NovoNordiskSecuritiesLitigation.com. The Litigation website will provide a

  link to the Notice, and case-related information and documents. Potential members of

  the Class may also call a dedicated toll-free telephone number established by the

  Notice Administrator to request a copy of the Notice.

                      (g)   The Notice shall provide an address for the purposes of receiving

  requests for exclusion from the Class and requests for copies of the Notice. The

  Notice Administrator shall identify and number all exclusion requests received and

  create copies of those requests for counsel for all parties. The Notice Administrator

  shall provide to counsel for all parties, via email, within five calendar days of receipt,




                                                -6-
  4838-6776-4159.v1
Case 3:17-cv-00209-BRM-LHG Document 191 Filed 07/13/20 Page 8 of 11 PageID: 7117



  all exclusion requests received. The Notice Administrator will maintain original

  requests in its files.

                      (h)   Among other things, the Litigation website and Notice shall

  describe the nature of the Litigation, set forth the definition of the Class, state the

  Class’ claims and Defendants’ denials, and disclose the right of members of the Class

  to exclude themselves from the Class, as well as the deadline and procedure for doing

  so, and warn of the binding effect on members of the Class who do not exclude

  themselves. In addition, the Notice shall provide contact information for Class

  Counsel and include a toll-free telephone number.

          Lead Plaintiffs further request that the requests for exclusion from the Class

  shall be made by submitting a written request for exclusion as set forth in the Notice

  and shall be postmarked within 60 calendar days after the Notice Date.

          Within 15 calendar days following the deadline for requesting exclusion, the

  Notice Administrator shall submit a declaration to the Court setting forth its

  notification efforts and providing a list of all persons and entities who have requested

  exclusion from the Class.

          Except for the costs associated with obtaining Novo’s Transfer List, the costs of

  the Notice process shall be borne by Class Counsel, and not by Defendants.




                                              -7-
  4838-6776-4159.v1
Case 3:17-cv-00209-BRM-LHG Document 191 Filed 07/13/20 Page 9 of 11 PageID: 7118




  III.    CONCLUSION
          The proposed Notice, Summary Notice and notice procedures satisfy Rule 23

  and protect Class members’ due process rights.      Accordingly, Lead Plaintiffs

  respectfully move the Court to enter the Proposed Order submitted herewith.

  DATED: July 13, 2020                 Respectfully submitted,

                                       SEEGER WEISS LLP
                                       CHRISTOPHER A. SEEGER
                                       DAVID R. BUCHANAN
                                       JENNIFER R. SCULLION


                                                 s/ Christopher A. Seeger
                                               CHRISTOPHER A. SEEGER
                                       55 Challenger Road, 6th Floor
                                       Ridgefield Park, NJ 07660
                                       Telephone: 973/639-9100
                                       973/639-9393 (fax)
                                       CARELLA, BYRNE, CECCHI, OLSTEIN,
                                         BRODY & AGNELLO, P.C.
                                       JAMES E. CECCHI
                                       5 Becker Farm Road
                                       Roseland, NJ 07068
                                       Telephone: 973/994-1700
                                       973/994-1744 (fax)
                                       Co-Liaison Counsel and Executive
                                       Committee Members for the Class




                                         -8-
  4838-6776-4159.v1
Case 3:17-cv-00209-BRM-LHG Document 191 Filed 07/13/20 Page 10 of 11 PageID: 7119




                                     ROBBINS GELLER RUDMAN
                                      & DOWD LLP
                                     SPENCER A. BURKHOLZ
                                     LUKE O. BROOKS
                                     RYAN A. LLORENS
                                     ERIC I. NIEHAUS
                                     ANGEL P. LAU
                                     JEFFREY J. STEIN
                                     ERIKA OLIVER
                                     655 West Broadway, Suite 1900
                                     San Diego, CA 92101-8498
                                     Telephone: 619/231-1058
                                     619/231-7423 (fax)
                                     ROBBINS GELLER RUDMAN
                                      & DOWD LLP
                                     SAMUEL H. RUDMAN
                                     ROBERT M. ROTHMAN
                                     58 South Service Road, Suite 200
                                     Melville, NY 11747
                                     Telephone: 631/367-7100
                                     631/367-1173 (fax)
                                     BERNSTEIN LITOWITZ BERGER &
                                      GROSSMANN LLP
                                     SALVATORE J. GRAZIANO
                                     HANNAH ROSS
                                     AVI JOSEFSON
                                     KATHERINE M. SINDERSON
                                     ADAM D. HOLLANDER
                                     1251 Avenue of the Americas
                                     New York, NY 10020
                                     Telephone: 212/554-1400
                                     212/554-1444 (fax)
                                     Co-Lead Counsel for the Class

                                     SAXENA WHITE P.A.
                                     JOSEPH E. WHITE, III
                                     BRANDON T. GRZANDZIEL
                                     DIANNE M. ANDERSON
                                     7777 Glades Road, Suite 300
                                     Boca Raton, FL 33434
                                     Telephone: 561/394-3399
                                     561/394-3382 (fax)

                                      -9-
  4838-6776-4159.v1
Case 3:17-cv-00209-BRM-LHG Document 191 Filed 07/13/20 Page 11 of 11 PageID: 7120




                                     SAXENA WHITE P.A.
                                     STEVEN B. SINGER
                                     10 Bank Street, 8th Floor
                                     White Plains, NY 10606
                                     Telephone: 914/437-8551
                                     888/631-3611 (fax)

                                     Executive Committee Member




                                      - 10 -
  4838-6776-4159.v1
